DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 4,990,731) hereafter “Wu” in view of Levesque (US 2016/0334871).
Regarding claim 1, Wu discloses an information handling system (computer, ¶ [Abstract]) comprising: a housing; a processor disposed in the housing and operable to execute instructions that process information; a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (it is noted that the disclosed elements are parts of a computer ¶ [Abstract]); and a keyboard coupled to the housing, the keyboard having plural keys (¶ [Abstract]), each key (Fig. 1) having a key housing (10), a piston (13), a biasing device (15), the key housing defining a chamber (the interior space of 10), the piston disposed in the chamber (Fig. 1) and biased to an elevated position by the biasing device, each operable to accept a predetermined press as a key input.
Wu fails to disclose a fluid having a selective viscosity and the piston disposed in the chamber with the fluid.
Levesque teaches a feedback system in which fluid is used in order to generate a haptic effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu’s device according to known methods to incorporate the teachings of Levesque to employ a known structure in the assembly in order to achieve the desired feedback force. 
Regarding claim 2, Wu further discloses the biasing device comprises a spring disposed in the chamber under the piston and aligned to bias the piston out of the chamber (Fig. 1).
Regarding claim 10, Wu discloses a method for managing input device feel, the method comprising: inserting an input device member (13) into a chamber (the interior space of 10).
Wu fails to disclose having a magneto- rheological fluid; and applying a magnetic field at the chamber based at least upon a position of the input device member.
Levesque teaches a feedback system in which magneto- rheological fluid is used in order to generate a haptic effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu’s device according to known methods to incorporate the teachings of Levesque to employ a known structure in the assembly in order to achieve the desired feedback force. 
Regarding claim 11, Wu further teaches the input device member comprises a push button (Fig. 1).

Claims 3-6, 8-9, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Levesque as applied in claim 1 above and further in view of Louis (US 5,212,473).
Regarding claim 3, the combination of Wu and Levesque further teaches the fluid comprises a magneto-rheological fluid (¶ [0041] of Levesque).
The combination of Wu and Levesque fails to teach each of the plural keys further comprising: a coil disposed around the chamber; a position sensor operable to detect a position of the piston; and a controller interfaced with the coil and the position sensor and operable to apply a current to the coil in response to the position of the piston.
Louis teaches a membrane keyboard in which a coil (180), a sensory control unit (172) and a controller (120) is used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu-Levesque’s device according to known methods to incorporate the teachings of Louis to employ a known structure in the assembly in order to provide a device in which a sensory control circuit enables tactile and audible responses to be adjusted for the user as taught by Louis (C. 2, L. 40-43).
Regarding claim 4, the combination of Wu, Levesque and Louis further teaches the piston has base sized to fit in the chamber and having openings that pass through the fluid (see rejection of claim 1).
Regarding claim 5, the combination of Wu, Levesque and Louis further teaches the position sensor comprises a time of flight sensor (C. 9, L. 62-68 and C. 10, L. 1-8 of Louis).
Regarding claim 6, the combination of Wu, Levesque and Louis further teaches the controller comprises logic executing on the time of flight sensor (C. 7, L. 19-33 of Louis).
Regarding claim 8, the combination of Wu, Levesque and Louis teaches most of the claim limitations except for the current is zero when the piston biases to a fully up position and increases at a linear rate as the piston moves towards a down position.
Since the particular parameter of the current value affects the response time of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the current in order to achieve the desired response time for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 9, the combination of Wu, Levesque and Louis teaches most of the claim limitations except for the controller sets the current to zero in response to detection by the position sensor of the piston moving in an upward direction in response to the biasing device.
Since the particular parameter of the current value affects the response time of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the current in order to achieve the desired response time for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 12, the combination of Wu and Levesque further teaches most of the claim limitations except for sensing the input device member position with a time of flight sensor; and applying current to a coil around the chamber to adjust the magnetic field based upon the position.
Louis teaches a membrane keyboard in which a coil (180), a sensory control unit (172) and a controller (120) is used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu-Levesque’s device according to known methods to incorporate the teachings of Louis to employ a known structure in the assembly in order to provide a device in which a sensory control circuit enables tactile and audible responses to be adjusted for the user as taught by Louis (C. 2, L. 40-43).
Regarding claim 17, Wu discloses a keyboard key comprising: a housing (10) forming a chamber (the interior space of 10); a piston (13) disposed in the chamber and having openings (Fig. 1).
Wu fails to disclose a position sensor operable to detect the piston position; a magneto-rheological fluid disposed in the chamber and operable to pass through the openings with a variable resistance based upon a magnetic field applied at the chamber; a coil disposed at the housing and operable to generate the magnetic field; and a controller interfaced with the position sensor and the coil, the controller adjusting current applied to the coil based upon positions sensed by the position sensor.
Levesque teaches a feedback system in which magneto-rheological fluid is used in order to generate a haptic effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu’s device according to known methods to incorporate the teachings of Levesque to employ a known structure in the assembly in order to achieve the desired feedback force. 
Louis teaches a membrane keyboard in which a coil (180), a sensory control unit (172) and a controller (120) is used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu-Levesque’s device according to known methods to incorporate the teachings of Louis to employ a known structure in the assembly in order to provide a device in which a sensory control circuit enables tactile and audible responses to be adjusted for the user as taught by Louis (C. 2, L. 40-43).
Regarding claim 18, the combination of Wu, Levesque and Louis teaches most of the claim limitations except for the controller increases the current in response to the position associated with a key input.
Since the particular parameter of the current value affects the response time of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the current in order to achieve the desired response time for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 19, the combination of Wu, Levesque and Louis teaches most of the claim limitations except for the controller removes the current in response to the position associated with release of the key after the key input.
Since the particular parameter of the current value affects the response time of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the current in order to achieve the desired response time for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 20, the combination of Wu, Levesque and Louis further teaches the position sensor comprises a time of flight sensor (C. 9, L. 62-68 and C. 10, L. 1-8 of Louis).

Allowable Subject Matter
Claims 7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to disclose or teach an embedded controller interfaced with the processor and operable to manage operating conditions at the information handling system, wherein the controller comprises logic executing on the embedded controller.
Regarding claim 13, the prior art fails to disclose or teach the input device member as a piston sized to fit in the chamber and having openings that pass through the magneto-rheological fluid; and adjusting the magnetic field to control resistance of the piston through the magneto-rheological fluid based upon resistance of magneto- rheological fluid passing through the openings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833